Citation Nr: 0924457	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depressive 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from January 1966 to January 
1969.  The Veteran also had active service from November 1990 
to May 1991 with service in Southwest Asia from December 1990 
to May 1991.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of entitlement to service connection for a right 
foot disability and an increased evaluation for PTSD with 
depressive disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus is manifested by use of 
insulin, a restricted diet, and regular exercise.  No 
regulation of activities was required and no episodes of 
ketoacidosis or hypoglycemic reactions were found.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus are not met for any period of time covered 
by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.119, Diagnostic Code 7913 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Diabetes Mellitus 

The Veteran was originally granted service connection for 
diabetes mellitus, to include as due to exposure to Agent 
Orange, in a rating decision dated January 2002.  The RO 
evaluated the Veteran's disability as 20 percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective July 
9, 2001.  In a rating decision dated December 2002, the RO 
concluded that the Veteran was entitled to an effective date 
of May 8, 2001, for the grant of service connection for 
diabetes mellitus.  The Veteran filed the current claim in 
January 2006.  The RO continued the Veteran's 20 percent 
evaluation for diabetes mellitus in the May 2006 rating 
decision currently on appeal.  The Veteran was notified of 
this decision and timely perfected this appeal.     

Under Diagnostic Code 7913, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

In January 2005, the Veteran had a VA telephone consultation 
at which time he was notified that his blood glucose levels 
were uncontrolled.  The Veteran was encouraged to begin an 
insulin regimen at that time, but declined.  Instead, the 
Veteran stated that he wished to try diet and exercise first.  
The provider stressed the importance of being diligent with 
regard to his diet and exercise program. 
The Veteran presented to J. Mallov, M.D. in December 2005 for 
a diabetes mellitus and hyperlipidemia consultation.  Dr. 
Mallov noted that the Veteran had diabetes mellitus since 
1995 and that he took a combination of Glyburide and 
Metformin to control this condition.  The Veteran denied 
urinary frequency, blurred vision, nocturia, numbness, 
tingling, chest pain, or dyspnea.  The Veteran stated that he 
saw a dietician "a long time ago," but that he was "really 
not on a diet."  The impression was diabetes mellitus, 
presumably type II, out of control, among other conditions.  
Dr. Mallov also prescribed a daily insulin regimen and 
referred the Veteran to a dietician.        

The Veteran returned for a follow-up VA appointment in March 
2005.  The Veteran stated that he modified his diet after a 
recent appointment with a dietician.  He also stated that he 
was compliant with his medication regimen, but reported 
worsening bilateral foot paresthesias.  The Veteran was 
counseled at that time to lose weight, walk and/or exercise 
at least four days per week, and to eat a low fat, low 
cholesterol, low sodium diabetic diet.  The Veteran received 
similar recommendations at the time of a July 2006 VA follow-
up appointment, despite recently having had foot surgery for 
an unrelated condition.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding for an 
evaluation in excess of 20 percent for any time period 
covered by this appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has in the past held that in 
order for a veteran to be entitled to a 40 percent disability 
rating for diabetes mellitus under Diagnostic Code 7913, the 
evidence must show that it is medically necessary for a 
veteran to avoid strenuous occupational and recreational 
activities.  Camacho v. Nicholson, 21 Vet. App. 360, 361 
(2007).  Similarly, the conjunctive "and" contained in 
Diagnostic Code 7913 reflects that all criteria must be met 
to establish entitlement to a 40 percent rating.  Id. at 366 
(citing Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 
(Fed. Cir. 2001)).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Id. at 363-64. 

While the evidence of record demonstrates that the Veteran 
uses insulin and has a restricted diet to control his 
diabetes mellitus, there is no suggestion that the Veteran 
had to regulate his activities because of his disease.  
Rather, private and VA treatment records indicated that the 
Veteran was encouraged to diet, become more active, and 
exercise more regularly in order to better control his 
diabetes mellitus.  For example, a private treatment note 
dated December 2005 revealed that the Veteran required 
insulin to control his diabetes mellitus, while VA treatment 
notes dated March 2005 and July 2006 repeatedly stressed the 
importance of dieting, regular exercise, and taking 
medications as directed.  

While the Veteran may have been incapable of certain kinds of 
strenuous occupational and recreational activities due to 
other physical limitations, there is no indication that the 
Veteran was to regulate his activities as a result of his 
diabetes mellitus.  In light of this evidence, the Board 
finds that an inability to perform certain exercises due to 
recent foot surgery for an unrelated condition and consequent 
pain is insufficient evidence in this instance to demonstrate 
that the Veteran had to regulate his activities (i.e., avoid 
strenuous occupational and recreational activities) because 
of his diabetes mellitus. 

As the Veteran was not required to regulate his activities 
due to diabetes mellitus, he is not entitled to a 40 percent 
evaluation during any period of time covered by this appeal.  
Furthermore, the Veteran's claims file is negative for any 
episodes of ketoacidosis or hypoglycemic reactions, as well 
as twice monthly visits to a diabetic care provider or 
hospitalizations related to such conditions.  Thus, the 
Veteran is not entitled to either a 60 percent or 100 percent 
evaluation for his service-connected diabetes mellitus for 
any period of time covered by this appeal.  The Board has 
considered the Veteran's lay statement that his condition has 
worsened as he now has to take insulin.  However, for a 
higher rating to be assigned, the evidence must show that 
regulation of activities is required and that is not the case 
here.  Accordingly, the medical evidence outweighs the 
Veteran's statement that a higher rating is warranted.  The 
Board has also considered whether staged ratings are 
warranted.  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant a different rating. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, there is 
no evidence indicating that a 40 percent or higher rating is 
warranted for any period of time that is covered by this 
appeal.  Therefore, staged ratings are not for application in 
this case.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
disabilities are addressed by the relevant criteria as 
discussed above.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.
For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  

The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Veteran in this case did not receive proper VCAA notice 
with regard to his increased rating claim.  However, the 
Board finds that any notice errors with respect to the 
information and evidence needed to substantiate the Veteran's 
increased rating claim did not affect the essential fairness 
of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

The Veteran was notified in March 2006, prior to the initial 
unfavorable decision on the claim by the AOJ, to submit 
evidence showing that his service-connected diabetes mellitus 
increased in severity.  In particular, the Veteran was 
encouraged to submit statements from doctors containing 
physical and clinical findings, the results of laboratory 
tests or x-rays, employment records, private treatment 
records, pharmacy prescription records, insurance examination 
reports, and statements from individuals who were able to 
describe, through personal observation and knowledge, the 
manner in which the Veteran's disabilities were worse.  The 
Veteran was also advised to submit any evidence in his 
possession, including VA and/or private treatment records, 
and he was also informed that he could submit his own 
statements to describe the severity and frequency of the 
claimed symptoms.  

In that same letter, the Veteran was informed, pursuant to 
the Court's decision in Dingess, of the information and 
evidence needed to establish a disability rating and 
effective date for the disabilities on appeal.  With regard 
to establishing a disability rating, the Veteran was advised 
to provide evidence related to the nature, severity, and 
duration of his symptoms, as well as information pertaining 
to the impact of his conditions and symptoms on his 
employment.  He was also encouraged to submit information 
showing ongoing VA treatment, recent Social Security 
Administration decisions, and statements from employers about 
job performance, lost time, or other evidence showing how the 
disabilities affected his ability to work.  The Veteran was 
also notified that he could submit lay statements from 
individuals who witnessed how the disability affected him.  
The Veteran was not notified of the particular criteria 
applicable to his case but rather he was notified generally 
that disability ratings ranged from zero to 100 percent based 
on ratings contained in 38 C.F.R. Part 4.  The Veteran was 
also informed of VA's duty to assist in obtaining evidence 
relevant to his claim.  In February 2007, the Veteran was 
provided additional notice in the statement of the case 
(SOC).  In particular, the SOC provided information about 
rating diabetes mellitus.  

Based on the notices provided to the Veteran, including the 
March 2006 notice letter, the VARO decision, and the February 
2007 statement of the case, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the increased rating 
claim.  These documents, in conjunction with the VCAA 
letters, explained what information and evidence was needed 
to substantiate the claim, and a reasonable person would be 
expected to understand what was required to substantiate the 
claim.  The Veteran also provided a specific statement 
explaining why he believed his diabetes mellitus had 
increased in severity.  See January 2006 VA Form 21-4138, 
Statement in Support of Claim.  In sum, the Board finds that 
there is no prejudice with regard to any deficiency in the 
notice to the Veteran or the timing of the notice.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was not, however, 
afforded a VA examination in connection with his increased 
rating claim for diabetes mellitus.

The evidence of record is such, however, that the duty to 
obtain a medical examination was not triggered in this case.  
At the time this increased rating claim was filed, the 
Veteran was already service-connected for diabetes mellitus.  
Moreover, Diagnostic Code 7319 makes clear that an evaluation 
in excess of 20 percent for diabetes mellitus requires 
evidence of regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities).  The 
Veteran is not entitled to an evaluation in excess of 20 
percent in the absence of such evidence or information.  See 
Camacho, 21 Vet. App. at 366.  In this case, the evidence of 
record indicated that the Veteran was encouraged to diet, 
become more active, and exercise more regularly in order to 
better control his diabetes mellitus.  See December 2005 
private treatment note;  March 2005 and July 2006 VA 
treatment notes.  In short, there was no evidence of record 
to show that the Veteran's diabetes mellitus required 
regulation of activities. As there is otherwise sufficient 
competent medical evidence of record to make a decision on 
the claim, there is no requirement to obtain a VA medical 
examination in this case.  See 38 C.F.R. § 3.126.  Therefore, 
the Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159. 


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.


REMAND

Increased Rating 

The Veteran asserts that he is entitled to a rating in excess 
of 50 percent for PTSD with depressive disorder.  

Following a VA PTSD consultation in April 2005, during which 
the Veteran reported feeling "jumpy" and a dislike of being 
in "close quarters," a GAF score of 60 was assigned.  The 
Veteran was afforded another VA PTSD consultation in 
September 2005.  He stated that he felt "up and down and 
currently ok."  Upon mental status examination, it was noted 
that the Veteran's mood was "episodically depressed," and 
his affect was somewhat constricted.  The GAF score assigned 
was 65.  The impression was depressive disorder, not 
otherwise specified (NOS), with past diagnoses of major 
depression, PTSD, and drug and alcohol abuse.

The Veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in April 2006.  The Veteran indicated that 
he enjoyed "indoor activities" such as listening to music, 
reading, creative writing, and watching sports.  The Veteran 
also enjoyed going to the library.  However, he reported 
having no social relationships for leisure-oriented purposes, 
in part because he had difficulty discerning the motives of 
others.  The Veteran expressed concerns that individuals, 
particularly co-workers, tried to manipulate him.  These 
feelings caused the Veteran to become agitated and required 
that he take a walk or drive to calm down.  

The Veteran also reported a history of many suicide attempts 
since the 1970s in which he would put a loaded gun to his 
head.  However, the Veteran stated that he would then sell 
the guns out of fear that he would kill himself.  The most 
recent episode, according to the Veteran, was approximately 
four months prior to this examination.  The Veteran also 
reported symptoms of nightly sleep dysfunction with combat-
related dreams, persistent social isolation and withdrawal, 
disturbed mood with depression and anxiety, occasional 
suicidal fantasies, persistent inability to relate intimately 
with others, frequent episodes of irritability and anger, and 
survivor guilt.  He denied a history of substance abuse or 
assaultiveness.  The examiner noted that the Veteran took 
prescription medication for anxiety, mood, and sleep 
problems.    

Upon mental status examination, the Veteran's speech was slow 
and his psychomotor activity was described as 
"unremarkable."  He was noted to be friendly, cooperative, 
and attentive.  The Veteran's mood was depressed while his 
affect was constricted and "robotic."  His attention was 
intact and he was oriented to person, time, and place.  The 
Veteran's thought processes were "uninformative" and he 
required persistent questioning to obtain details.  His 
thought content was at times found to be unrealistic, but his 
judgment and insight were intact.  Remote and immediate 
memory was normal, while the Veteran's recent memory was 
mildly impaired.  The examiner noted that the Veteran had a 
severe sleep impairment which interfered with his mood.  No 
evidence of hallucinations, obsessive/ritualistic behavior, 
panic attacks, episodes of violence, or homicidal ideation 
was found.  The Veteran was found to have good impulse 
control, but he had occasional thoughts of suicide.  He was 
also able to maintain minimum personal hygiene.  The GAF 
score assigned was 60 and the impression was PTSD.  The 
examiner concluded that the Veteran's PTSD symptoms resulted 
in severe impairment in work, family, or other relationships, 
frequent, moderate impairment in terms of efficiency, and 
mild or transient impairment in terms of reliability and 
productivity during periods of stress.  The examiner also 
noted that the Veteran's symptoms were consistent with mild 
to moderate avoidant personality disorder given his 
development of and interest in solitary hobbies.  

The Veteran participated in a VA PTSD residential treatment 
program for one week in February 2008.  He was, however, 
discharged from the program prematurely because of his anger 
and inability to listen or participate with the group in a 
mutually supportive manner.  Upon mental status examination, 
the Veteran was found to speak loudly.  His mood was angry 
and disappointed while his affect was tense and angry.  The 
Veteran's thought content was coherent, and no gross formal 
thought disorder, delusions, hallucinations, ideas of 
reference, or suicidal or homicidal ideations were found.  He 
was oriented to person, place, and time, and his cognition 
was intact.  The Veteran's GAF score was 45.  The impression 
was PTSD.

In light of the 2008 inpatient hospitalization and the GAF 
assigned at that time, another VA examination is warranted to 
assess the current severity of the Veteran's service-
connected psychiatric disorder.  Since the claims file is 
being returned it should be updated to include all VA 
treatment records compiled since January 23, 2007.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Service Connection Claim

The Veteran in this case contends that his right foot 
disability is related to service.  In particular, the Veteran 
asserts that he injured his right foot while serving in Iraq 
by driving a manual transmission vehicle.  The Board notes 
that the Veteran had service in the Army Reserves from 
November 1990 to May 1991 with service in Southwest Asia from 
December 1990 to May 1991.  

As a preliminary matter, the Board notes that the Veteran's 
claim of entitlement to service connection for a joint 
disability, to include as due to undiagnosed illness, was 
denied by way of a Board decision dated March 2000.  The 
Veteran did not appeal this decision; therefore this decision 
is final.  A subsequent attempt to reopen the claim of 
entitlement to service connection for a joint disability, to 
include as due to undiagnosed illness, was likewise 
unsuccessful as the Veteran failed to submit new and material 
evidence.  See April 2004 rating decision.  Although the 
Veteran filed a timely notice of disagreement with regard to 
this claim, he failed to timely perfect the appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for a right foot 
disability is based on a diagnosed disability and is not 
based on the same factual basis or diagnosis as the previous 
claim that was last decided on the merits.  Thus, new and 
material evidence is not necessary to reopen the claim.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2008); 
see also Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Service treatment records (STRs) associated with the claims 
file show that the Veteran was afforded a clinical evaluation 
and physical examination in December 1964 prior to entering 
his first period of service.  The clinical evaluation was 
normal, but it was noted that the Veteran had second-degree 
pes planus.  The Veteran was also afforded a clinical 
evaluation and physical examination in November 1968 prior to 
discharge from service.  The clinical evaluation was normal 
and no foot abnormalities were noted at that time.  The 
Veteran indicated in a signed statement dated January 1969 
that there were no changes in his medical condition since the 
November 1968 separation examination.  There is also no 
evidence of right foot arthritis within one year after 
separation from service.

Approximately ten years after discharge from his first period 
of service, the Veteran was diagnosed as having hallux 
valgus, a sagging arch, and symptoms of plantar nerve 
entrapment of the right foot.  He underwent a modified 
Mitchell bunionectomy and plantar flectory crescentic 
osteotomy with plantar nerve release in July 1979.  

The Veteran was afforded an orthopedic consultation in 
October 1990 prior to his period of active reserve service.  
The Veteran reported a past surgical history significant for 
a bunionectomy.  The Veteran stated that he had occasional 
pain and stiffness in the joint.  Upon physical examination, 
the examiner found no evidence of pain, tenderness, or 
discomfort in the first metatarsophalangeal (MTP) joint on 
the right foot.  The Veteran walked normally without evidence 
of limp, and took no pain medications for the foot.  The 
impression was status-post bunionectomy, right first MTP 
joint with evidence of early arthritis.  The examiner also 
indicated that the Veteran had no problems walking long 
distances and that there were no restrictions.

The Veteran was subsequently diagnosed as having hallux 
rigidus in April 1991 and put on profile for the "remainder 
of deployment."  Specifically, the Veteran was exempt from 
physical training activities, including running, and he was 
instructed to wear soft shoes as needed.  

The Veteran also underwent a May 1991 demobilization 
examination.  The clinical evaluation was normal, but the 
Veteran's right foot was significant for a well-healed three 
inch surgical scar over the dorsum of the first MTP joint.  
Range of motion, strength, and articulation were normal, and 
no swelling, effusion, or crepitus was found.  An examination 
of the right foot, however, noted resolving edema.  A 
subsequent June 1992 examination was negative for any right 
foot abnormalities.  

The Veteran sought additional private care from D. Henry, 
M.D. in April 1994.  The Veteran stated that he had bunion 
surgery in the past on the right foot and that during 
Operation Desert Storm, he drove a truck.  These duties 
required frequent shifting and the Veteran subsequently 
reported having soreness and tenderness between the first and 
second distal metatarsals and the medial edge of the foot.  
X-rays were interpreted to show a hallux valgus deformity of 
the first digit of the right foot and associated hypertrophic 
degenerative changes in the right first MTP joint.  

In October 1994, the Veteran presented for a Persian Gulf 
evaluation.  He reported right foot pain and swelling for a 
period of two years.  These symptoms, according to the 
Veteran, were exacerbated by running.  A physical examination 
revealed mild hallux valgus on the right foot and bilateral 
pes planus.  X-rays of the Veteran's right foot showed 
evidence of hallux valgus and severe degenerative joint 
disease (DJD) of the first MTP joint.  No evidence of primary 
inflammatory or diffuse connective tissue disorder was found.  
The impression was bilateral DJD of the first MTP joints.    

The Veteran presented to K. Seaver, D.P.M. in February 2001 
with concerns of a "fused" right big toe.  The Veteran 
reported daily complaints of pain which were exacerbated by 
standing and walking.  A physical examination revealed pain 
on palpation and reduced range of motion.  X-rays of the 
right foot showed significant arthritic changes in the right 
first MTP joint with significant joint space narrowing, bony 
proliferation, and exotosis formation.  These findings, 
according to Dr. Seaver, were consistent with hallux rigidus.  

Associated with the claims file are private treatment records 
from P. Hutchison, D.P.M.  In May 2005, the Veteran presented 
with subjective complaints of chronic foot pain bilaterally.  
In particular, the Veteran reported continued pain since his 
bunionectomy.  X-rays of the right foot showed severe DJD of 
the first MTP joint of the right foot with joint space 
narrowing, erosion of the cartilaginous surfaces, and large 
spurring about the first metatarsal head.  Dr. Hutchison also 
noted the presence of metatarsus primus elevatus bilaterally.  
The impression was hallux rigidus with DJD.  In January 2006, 
the Veteran underwent a chilectomy, osteotomy, and total MTP 
joint implant of the right foot.  The Veteran was scheduled 
for physical therapy to improve strength and range of motion 
post-surgically.  

In this case, a VA examination is necessary as there is 
evidence of a foot disorder prior to service, during service 
and after service, but the connection between the three is 
unclear.  Therefore, the evidence of record is insufficient 
to decide the claim.  Thus, the RO should schedule the 
Veteran for a VA joints examination to address these issues.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should associate with the 
claims folder any VA medical treatment 
records pertaining to the Veteran that 
date from January 23, 2007.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA psychiatric examination.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examiner should acknowledge such review in 
the examination report. All indicated 
tests should be performed, and all 
findings reported in detail. If 
psychiatric disorders other than PTSD with 
depressive disorder are diagnosed, the 
examiner should disassociate the symptoms 
attributable to PTSD with depressive 
disorder from those attributable to co- 
existing psychiatric disorders. If such is 
not possible, the examiner should state 
that in the examination report. A 
rationale for each opinion should be set 
forth in the report provided.  A GAF score 
should be provided along with an 
explanation of what the score represents.  

3.  After additional medical records have 
been associated with the claims folder 
pursuant to Step 1, the RO should make 
arrangements with an appropriate VA 
medical facility for a VA joints 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran undebatably had hallux rigidus 
prior to his period of service from 
November 1990 to May 1991.  If so, was 
there a permanent increase in the severity 
of the underlying pathology associated 
with the Veteran's hallux rigidus which 
occurred during service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the Veteran's right foot 
hallux rigidus did not increase in 
severity during service, the examiner 
should indicate as such.  Temporary or 
intermittent flare-ups during service are 
not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  

If it is the examiner's opinion that the 
Veteran had arthritis prior to entering 
that period of service that was distinct 
from the subsequently diagnosed hallux 
rigidus, the examiner should state whether 
the arthritis permanently increased in 
severity during the Veteran's period of 
service in Southwest Asia.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  The 
examiner must provide a complete rationale 
for any stated opinion.  

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


